DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/28/2019 and 12/09/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Drawings
The drawings were received on 12/04/2018.  These drawings are acceptable.
Election/Restrictions
Claims 10-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without indicating traversal in the reply filed on 01/12/2021.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the interfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Prior Arts Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20120096873 A1
Webber et al. hereinafter Webber
US 20090199579 A1
Kundig
US 6427778 B1
Beall et al. hereinafter Beall.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Webber in view of Kundig.
With respect to claim 1, Webber discloses a variable temperature analytical instrument (Fig. 3B illustrates system controller 500) comprising: 
helium gas reservoir 200, cryo chamber 220, intermediate temperature cooling stage 240 and low temperature cooling stage 260 are interpreted as cold source); 
a substantially fixed analysis component (system controller 500); and 
an interface configured (tube 210, cable 227, thermal link 250 and 270) to couple the cold source (200, 220, 240 and 260) with the analysis component (500).
Webber discloses the claimed invention except the cold source is a mobile component. Kundig discloses a mobile storage container used to store for a cryogenic medium such as Helium (¶[0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webber with the teachings of Kundig in order to make Webber’s reservoir portable or mobile as disclosed in Kundig’s invention for the predicable benefit of increasing portability of the cryogenic system to be used in different locations.            
With respect to claim 2, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses the cold source comprises a cryofluid source (cryogenic container 220).
With respect to claim 3, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses the cold source comprises a liquefier (¶[0035]container 220 holding a cryogenic fluid (e.g., He) in its liquid form).
With respect to claim 4, Webber and Kundig disclose the variable temperature analytical instrument of claim 3 above. Webber further discloses a pump assembly (¶[0013] discloses compressor 150).
With respect to claim 5, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses the interfaces of analysis component and mobile component are thermally coupled (thermal linkage 250 and 270).
With respect to claim 6, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses the interface comprises at least one fluid conduit (tube 210).
With respect to claim 7, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses a pressure gradient is maintained between the mobile component and the analysis component (Fig. 4 illustrates actual pressure-flow transfer function of cryocooling system).
With respect to claim 8, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses a temperature gradient is maintained between the mobile component and the analysis component (low (260) and intermediate (240) temperature cooling stages).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Webber and Kundig as applied to claim 1 above, and further in view of Beall.
With respect to claim 9, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. 
Webber in view of Kundig is silent about the interface defines conduits configured to convey electrical wiring.
Beall discloses the interface defines conduits configured to convey electrical wiring (FIG. 2 represents an embodiment which schematically illustrates a coaxial control line 58 which can simultaneously convey fluid pressure into conduit 60 and carry a conductor which is electrical 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webber with the teachings of Beall in for order for  Webber’s tube to carry electrical conductor as disclosed in Beall’s invention for the predicable benefit of providing very good protection to the enclosed conductor from impact, moisture, and chemical vapors.            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591.The examiner can normally be reached on Monday through Friday / 7:30 A.M to 5:00 P.M EST.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        

/DAVID Z HUANG/Primary Examiner, Art Unit 2861